

Exhibit 10.3


Portions of this document have been redacted pursuant to Item 601(b)(10)(iv) of
Regulation S-K because it is both not material and would likely cause
competitive harm to the registrant if publicly disclosed.  Redacted portions are
indicated with the notation “[***]”.
NOBLE CORPORATION PLC
2020 Short-Term Incentive Plan (“STIP”)
(amended and restated effective as of July 1, 2020)
Plan Overview, Terms and Conditions
Plan Purpose
The success of Noble Corporation plc (“Noble”) and its subsidiaries
(collectively, the “Company”) is a result of the efforts of all key employees.
In order to focus each employee’s efforts on optimizing the Company’s
performance, the Company maintains this Short Term Incentive Plan (the “Plan”)
to reward certain employees for successful achievement of specific Company
goals.
Subsequent to the original adoption of the Plan for 2020 (the “Original STIP”)
the Compensation Committee (the “Committee”) of the Board of Directors (the
“Board”) of Noble, and the Board, determined that the Company’s 2020
compensation program shall be restructured to better align the compensation
provided thereunder with the Company’s current circumstances and employee
retention priorities (the “Compensation Restructuring”). As a result and in
connection with the Compensation Restructuring, the Original STIP is hereby
amended and restated (the “A/R STIP”) effective as of July 1, 2020 (the
“Effective Date”) as follows.
Eligibility and Participation
Specific full-time shore-based employees and select offshore employees are
eligible for consideration of a bonus under the Plan, subject to the approval of
the Committee. The A/R STIP shall apply differently with respect to the
following two subsets of employee participants:
•
The participants whose participation hereunder shall also be subject to the
terms and conditions of a letter agreement (“Letter Agreement”) that shall be
entered into by and between the participant and the Company as part of the
Compensation Restructuring, such participants comprising certain members of
management of the Company (the “Clawback Participants”); and

•
The participants whose participation hereunder shall not be subject to any
Letter Agreement (the “Other Participants”).

The Plan year is the calendar year unless otherwise specified.
Up-Front Payments
Pursuant to the Compensation Restructuring, each of the Clawback Participants
and Other Participants shall receive an up-front bonus payment as soon as
practicable after the Effective Date (“Up-Front Payment”) as follows:
•
With respect to each of the Clawback Participants (and subject to such
participant entering into a Letter Agreement), the applicable Up-Front Payment
in the amount set forth in such participant’s Letter Agreement, of which 50% of
such Up-Front Payment shall be subject to the service-based and
performance-based clawback restrictions, as applicable and as set forth herein
(“Clawback Restrictions”), and pursuant to such Clawback Restrictions, the
Outstanding Cash Amount (as defined below) shall not be deemed to be vested,
unless and until such time that the Clawback Restrictions shall lapse as set
forth below; and

•
With respect to each of the Other Participants, the Up-Front Payment shall be an
amount that is approximately 50% of such participant’s target bonus amount under
the Original STIP, which is intended to represent payment in respect of Q1 and
Q2 of 2020, it being understood that the Clawback Restrictions set forth below
shall not apply to the Other Participants.

Each Other Participant shall remain eligible to receive additional bonus
payments hereunder with respect to Q3 and Q4 of 2020 equal in the aggregate to
50% of such participant’s target bonus amount under the Original STIP (the
“Unpaid Cash Amount”). To be eligible to receive the Unpaid Cash Amount, which
shall be payable, if at all, in substantially equal installments with respect to
Q3 and Q4 of 2020, as applicable, such a Other Participant must be actively
employed on the last day of the applicable calendar quarter (Q3 and/or Q4 of
2020 as applicable) and must continue to be employed until the applicable date
of payment, which shall occur as soon as practicable after the end of each
“Performance Cycle” as defined in the attached Exhibit 1, but in no event later
than 60 days after the end of such Performance Cycle. It is intended that Other
Participants shall generally continue to participate





--------------------------------------------------------------------------------



Exhibit 10.3


in the A/R STIP with respect to Q3 and Q4 of 2020 (except to the extent the
performance goals and payment terms are modified in the A/R STIP) in
substantially the same manner as they participated in the Original STIP.
Accordingly, in the event of death, disability or retirement (as disability and
retirement are defined in the Original STIP), an Other Participant may, as
applicable, receive a payment from the Plan at the discretion of the Committee,
or the Executive Chairman or Chief Executive Officer of the Company (the
“Authorized Officers”).
In contrast, except as may otherwise be provided herein or pursuant to the
applicable Letter Agreement, each Clawback Participant generally must continue
to be employed until the end of the “Restricted Period” (as defined in the
attached Exhibit 1) in order to retain the Outstanding Cash Amount (as defined
below).
Remaining 2020 Company Goals
Except as otherwise provided in the applicable Letter Agreement, determinations
regarding the application or lapse of Clawback Restrictions under the A/R STIP
shall relate to a 50% portion of the Clawback Participant’s Up-Front Payment
described above and as such amount may be adjusted, if applicable, due to a
Qualified Termination as set forth below (the “Outstanding Cash Amount”). As
further discussed herein, (i) the entire Outstanding Cash Amount shall be
subject to the “Service-based Clawback Restrictions” set forth below, and (ii) a
50% portion of the Outstanding Cash Amount (i.e., 25% of the applicable Up-Front
Payment described above) (the “Partial Cash Amount”) shall also be subject to
the “Performance Based Clawback Restrictions” set forth below.
The application or lapse of such “Performance Based Clawback Restrictions” with
respect to the Partial Cash Amount and any vesting thereof will primarily be a
function of the Company’s performance on key metrics, which shall consist of the
EBITDA Measure, the Unpaid Downtime Measure and the Safety Measure (each as
defined in Annex I to Exhibit 1). See Exhibit 1 and Annex I and II for details
on the Company’s performance measures and goals for purposes of the A/R STIP.
Generally, each goal is structured to include a Threshold, Target and Maximum
level of achievement.
The applicable performance-based vesting with respect to the Partial Cash Amount
and corresponding lapse of the Clawback Restrictions as applicable with respect
to the remaining 2020 goals and performance measures shall (as further described
below) be determined and certified, confirmed or approved in writing by the
Committee. The Committee shall make the foregoing determinations as soon as
practicable after the end of each “Performance Cycle” as defined in the attached
Exhibit 1, but in no event later than 60 days after the end of such Performance
Cycle (the “Determination Date”).
In administering the Plan and reviewing the Company’s performance, the Committee
may take into consideration the effect of any unusual, non-recurring or
extraordinary item or event that impacts the Company during the Performance
Cycles, including, but not limited to, acquisitions, divestitures or
impairments. Furthermore, the Committee may make adjustments to the calculation
of any of the goals so that any such unusual, non-recurring or extraordinary
item or event does not distort the calculation of the performance goals.
Adjustment of Individual Awards - In General
Target bonus amounts may be adjusted for employees hired or promoted after the
Effective Date and during the Plan year considering length of service or time in
position and may also be adjusted upward or downward by up to 20% to reflect
merit, individual and team performance and/or additional selected criteria,
subject to the approval of the Committee or one of the Authorized Officers. In
extreme circumstances, an employee’s target bonus can, in good faith, be
adjusted downward by as much as 100% for any reason, including, but not limited
to, Company or region performance, individual employee performance, employee
conduct, separation of employment, etc., subject to the approval of the
Committee or one of the Authorized Officers.
With respect to Clawback Participants, downward adjustments pursuant to the
above shall cause the Clawback Restrictions to apply to the amount by which the
target bonus was adjusted downward and the Clawback Participant shall be
obligated to repay such amount to Noble. Any repayment required pursuant to the
preceding sentence shall be paid by the Clawback Participant to Noble within
fifteen days after receipt by the Clawback Participant of the associated
repayment instructions relating to such downward adjustment, it being understood
that repayment instructions will be provided to employee promptly following the
occurrence of such downward adjustment event. Similarly, upward adjustments
pursuant to the above (including target bonus amounts for newly hired employees)
shall result in additional payment of Up-Front Bonus amounts to the Clawback
Participant, which payment shall be made within ten days after such upward
adjustment takes place.





--------------------------------------------------------------------------------



Exhibit 10.3


Adjustment of Individual Awards - Clawback
Service-Based Clawback Restrictions. No portion of the Outstanding Cash Amount
shall vest, and the Clawback Participant shall be obligated to repay the entire
Outstanding Cash Amount to Noble (i.e., the Clawback Restrictions shall apply to
the entire Outstanding Cash Amount), upon the termination of the Clawback
Participant’s employment with the Company (including any of its affiliates)
during the “Restricted Period” (as defined in the attached Exhibit 1) for any
reason other than a “Qualified Termination,” as such term is defined in the
Letter Agreement (a “Service Clawback Trigger Event”). Any repayment required
pursuant to the preceding sentence shall be paid by the Clawback Participant to
Noble within fifteen days after receipt by the Clawback Participant of the
associated repayment instructions relating to the Service Clawback Trigger
Event, it being understood that repayment instructions will be provided to the
Clawback Participant promptly following the occurrence of such Service Clawback
Trigger Event. No vesting determinations shall be made hereunder with respect to
the Outstanding Cash Amount after the occurrence of such Service Clawback
Trigger Event and any prior vesting determinations made hereunder shall be
deemed void and without any effect.
Performance-Based Clawback Restrictions.
•
Subject to all applicable Clawback Restrictions set forth herein, the portion of
the Partial Cash Amount that shall vest, if at all, and for which the
corresponding Clawback Restrictions shall lapse, shall be based on the
applicable “Final Performance Percentage” (as further described in Annex II)
that the Committee determines and certifies, confirms or approves as being
achieved under the “Performance Measures” as further described in the attached
Exhibit 1.

•
If at least a “Threshold” performance level (as described in Annex I to Exhibit
1) is achieved during the Performance Cycle (“Qualifying Performance”), then,
subject to all applicable Clawback Restrictions set forth herein, some portion
of the Partial Cash Amount determined under the attached Exhibit 1 (“Certified
Cash Amount”) shall be eligible to vest and the corresponding Clawback
Restrictions shall lapse with respect to such portion, in each case as
determined pursuant to Annex I and Annex II to Exhibit 1. For the avoidance of
doubt, if Qualifying Performance is not achieved with respect to any of the
Performance Cycles, then no portion of the Partial Cash Amount shall vest with
respect to the Performance Cycles and the Clawback Participant shall be
obligated to repay the entire Partial Cash Amount to Noble (i.e., the Clawback
Restrictions shall apply to the entire Partial Cash Amount).

•
If Qualifying Performance is achieved with respect to a Performance Cycle as
determined pursuant to Annex I to Exhibit 1, but the “Final Performance
Percentage” as further described in Annex II to Exhibit 1 is less than 100%,
then, subject to all applicable Clawback Restrictions set forth herein, (i) less
than 100% of the Partial Cash Amount related to the Performance Cycle shall
vest, (ii) the Clawback Restrictions shall lapse with respect to such vested
portion of the Partial Cash Amount, (iii) the Clawback Restrictions shall apply
to the remainder of the Partial Cash Amount that does not vest and (iv) the
Clawback Participant shall be obligated to repay the applicable portion of the
Partial Cash Amount that does not vest to Noble (i.e., based on the extent to
which such Partial Cash Amount exceeds the portion thereof that vests as the
Certified Cash Amount).

•
Any repayment required pursuant to the foregoing “Performance-Based Clawback
Restrictions” shall be paid by the Clawback Participant to Noble within fifteen
days after receipt by the Clawback Participant of the associated repayment
instructions relating to the Determination Date for the final Performance Cycle,
it being understood that repayment instructions will be provided to the Clawback
Participant promptly following the occurrence of such Determination Date.

Qualified Termination Clawback Restrictions. If the Clawback Participant’s
employment with the Company or an affiliate terminates during the Restricted
Period due to a “Qualified Termination,” as such term is defined in the Letter
Agreement, then, if applicable, a portion of the Outstanding Cash Amount shall
not vest and the Clawback Participant shall be obligated to repay such portion
of the Outstanding Cash Amount to Noble (i.e., the Clawback Restrictions shall
apply to such portion of the Outstanding Cash Amount) (the “Excluded Amount”).
The Excluded Amount shall be determined by multiplying the Outstanding Cash
Amount by a fraction, (i) the numerator of which is the number of calendar
months remaining in 2020 that end after the date of the Clawback Participant’s
Qualified Termination, and (ii) the denominator of which is 6. Any repayment
required pursuant to these “Qualified Termination Clawback Restrictions” shall
be paid by the Clawback Participant to Noble within fifteen days after receipt
by the Clawback Participant of the associated repayment instructions relating to
the Clawback Participant’s Qualified Termination (the “Early Clawback Trigger
Event”), it being understood that repayment instructions will be provided to the
Clawback Participant (or the Clawback Participant’s representatives as the case
may be) promptly following the occurrence of such Early Clawback Trigger Event.
Thereafter, the Outstanding Cash Amount shall be reduced by an amount equal to
the Excluded Amount and a proportional reduction shall be made with respect to
the Partial Cash Amount, it being understood that such Partial Cash Amount, as
so reduced, shall remain eligible for vesting hereunder subject to the
achievement of Qualifying Performance.





--------------------------------------------------------------------------------



Exhibit 10.3


For purposes of the A/R STIP, transfers of employment without interruption of
service between or among the Company and any of its affiliates shall not be
considered a termination of employment.
Review and Approval
The Board previously approved the Company’s budget for the year in terms of
EBITDA, and safety and environmental performance levels (and associated payouts
for each) prior to April 1, 2020. However following such approval, the Company’s
budget, financial position and prospects changed substantially due to subsequent
events, including the COVID-19 pandemic, OPEC+ pricing wars and further downturn
in the oil and gas markets, which resulted in the implementation of the A/R
STIP.
In the event of other unforeseen or nonrecurring events, such as the
acquisition, spin-off or sale of assets, any unusual or non- recurring item or
any unforeseen event that impacts the Company and distorts the results used in
the determination of awards, a region or the industry as a whole, then the
Committee may make additional adjustments to the respective goals in order that
the affected participants may not be adversely or favorably impacted by such an
event or item. Any such revised goals shall be applicable to the Plan year from
and after the time of their approval.
At-Will Employment
Nothing in the Plan guarantees or constitutes a contract for any specific term
of employment or otherwise limits the Company’s or an employee’s right to
terminate the employment relationship for any reason at any time.





--------------------------------------------------------------------------------



Exhibit 10.3




EXHIBIT 1


Key Performance Terms for the A/R STIP


The Committee has determined and specifies that the following Performance Cycle,
Restricted Period, and Performance Measures (each as defined below), shall be
applied as follows:
1.    Performance Cycle. Each of the third and fourth calendar quarters for 2020
shall be a “Performance Cycle”.
2.    Restricted Period. The “Restricted Period” shall begin on the Effective
Date and shall end as of the later of (i) the first anniversary of February 14,
2020 (the “One-Year Period”), or (ii) in the event the Company is subject to
chapter 11 bankruptcy protection under the U.S. Bankruptcy Code as of the close
of the One-Year Period, such time that the bankruptcy court (x) approves the
Company’s chapter 11 plan of reorganization, (y) converts the Company’s chapter
11 plan of reorganization to a chapter 7 liquidation proceeding, or (z)
dismisses the Company’s bankruptcy proceeding, whichever is earliest and without
regard to any appeal of any order of the bankruptcy court in connection with
clauses (x), (y) or (z) above.
3.    Performance Measures. The “Performance Measures” shall be the EBITDA
Measure, the Unpaid Downtime Measure and the Safety Measure (each as defined in
Annex I below). The level of performance under each of these Performance
Measures shall be determined with respect to each of the Performance Cycles in
order to establish (i) the Certified Cash Amount, if any, and (ii) the extent to
which the Partial Cash Amount shall vest and the corresponding lapse of Clawback
Restrictions shall apply. Each Performance Measure shall be evaluated to
determine its respective performance percentage as set forth on Annex I below.
As further discussed in paragraph 4 below, the performance percentages that
apply for the Performance Measures under both Performance Cycles shall be
blended on a weighted average basis for purposes of clauses (i) and (ii) above.
4.    Vesting Calculation. As further described in Annex II below, the vesting
calculation for the 50% portion of the Partial Cash Amount that relates to a
Performance Cycle (“PC Tranche Amount”) shall be based on, as applicable, (i)
the “Incremental Performance Percentage” for the Performance Cycle, (ii) the
“Blended Performance Percentage” with respect to both Performance Cycles, and
(iii) the “Final Performance Percentage” that relates to each Performance Cycle,
in each case, as determined in accordance with Annex II below.





--------------------------------------------------------------------------------



Exhibit 10.3


ANNEX I TO EXHIBIT 1
Goals and Performance Measures
With respect to each of the Performance Cycles, performance relative to the
following goals will be applied in determining the Certified Cash Amount for
2020. Achievement at levels between the points shown below will be determined
via linear interpolation.
•
EBITDA Measure - Financial

EBITDA Measure (50% Weighting Separately for Q3 and Q4)
Level of Achievement
Threshold
Target
Maximum
STIP Multiple
0.50
1.00
2.00
Q3 2020 Goal
[***]
[***]
[***]
Q4 2020 Goal
[***]
[***]
[***]

The EBITDA Measure relates to EBITDA, which is defined as the Company’s earnings
before the deduction of interest, tax, depreciation and amortization expenses,
subject to adjustment to exclude extraordinary gains or losses, including the
exclusion of restructuring related expenses and significant litigation expenses.
•
Unpaid Downtime Measure - Operational

Downtime Measure (25% Weighting Separately for Q3 and Q4)
Level of Achievement
Threshold
Target
Maximum
STIP Multiple
0.50
1.00
2.00
Q3 / Q4 2020 Goal
3.50%
2.75%
2.00%

The Unpaid Downtime Measure is calculated based on the total number of unpaid
repair days divided by the total operating days. Any unpaid days that may occur
relating to or as a result of the COVID-19 pandemic are to be excluded when
calculating the downtime percentage.


•
Safety Measure - Other

Safety Measure (25% Weighting Separately for Q3 and Q4)
Level of Achievement
Threshold
Target
Maximum
STIP Multiple
0.50
1.00
2.00
Q3 / Q4 2020 Goal TRIR Rate
0.65
0.50
0.35

The Safety Measure is based on the Total Recordable Incident Rate (“TRIR”) which
is calculated based upon the total number of recordable work-related injuries or
illnesses multiplied by 200,000 and then divided by hours worked, pursuant to
the guidelines set forth by the International Association of Drilling
Contractors (the “IADC”).





--------------------------------------------------------------------------------



Exhibit 10.3


ANNEX II TO EXHIBIT 1
Performance Percentages for the Performance Cycles


Incremental Performance Percentage. With respect to each Performance Cycle and
on the Determination Date related thereto, the Committee shall determine the
applicable Incremental Performance Percentage that relates to such Performance
Cycle, as follows:


Incremental Performance Percentage Determination
 
Weighting
(A)
STIP Multiple (Interpolated)
(B)
Performance Percentage
(A × B)
EBITDA Measure
50%
[Based on Actual Performance]
[Percentage Result 1]
Unpaid Downtime Measure
25%
[Based on Actual Performance]
[Percentage Result 2]
Safety Measure
25%
[Based on Actual Performance]
[Percentage Result 3]
Totals:
100%
N/A
Sum of Results 1 - 3



The “Sum of Results 1-3” in the chart above shall equal the Incremental
Performance Percentage, it being understood that, notwithstanding such “Sum of
Results 1-3”, in no event shall the Incremental Performance Percentage exceed
100%.


Blended Performance Percentage. With respect to the Determination Date that
relates to the final Performance Cycle, the Committee shall also determine the
applicable Blended Performance Percentage that relates to both Performance
Cycles, as follows:


Blended Performance Percentage Determination
 
Weighting
(A)
STIP Multiple (Interpolated)
(B)
Performance Percentage
(A × B)
EBITDA Measure Q3
25%
[Based on Actual Performance]
[Percentage Result 1]
Unpaid Downtime Measure Q3
12.5%
[Based on Actual Performance]
[Percentage Result 2]
Safety Measure Q3
12.5%
[Based on Actual Performance]
[Percentage Result 3]
EBITDA Measure Q4
25%
[Based on Actual Performance]
[Percentage Result 4]
Unpaid Downtime Measure Q4
12.5%
[Based on Actual Performance]
[Percentage Result 5]
Safety Measure Q4
12.5%
[Based on Actual Performance]
[Percentage Result 6]
Totals:
100%
N/A
Sum of Results 1 - 6



The “Sum of Results 1-6” in the chart above shall equal the Blended Performance
Percentage, it being understood that, notwithstanding such “Sum of Results 1-6”,
in no event shall the Blended Performance Percentage exceed 100%.


Final Performance Percentage. With respect to each Performance Cycle, the Final
Performance Percentage shall be applied to determine the extent to which the
related PC Tranche Amount shall vest and the corresponding performance related
Clawback Restrictions applicable thereto shall lapse. In connection with the
foregoing, the Final Performance Percentage shall be based on, as applicable,
the Incremental Performance Percentage for such Performance Cycle or the Blended
Performance Percentage, whichever is closest to or equals 100% (assuming either
the Incremental Performance Percentage or the Blended Performance Percentage is
less than 100%).





